Exhibit 10.2
AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This Amended and Restated Employment Agreement (“Agreement”), effective as of
the 17th day of September, 2008 (the “Effective Date”), is made and entered into
between Capital Bank (hereinafter the “Bank”), and Mark Redmond (hereinafter
“Employee”).


The Bank and Employee entered into an Employment Agreement dated August 2, 2006
(the “Prior Agreement”).  The Bank and Employee hereby amend and restate the
Prior Agreement in its entirety in part to evidence compliance with Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”), and the
regulations thereunder (collectively, “Section 409A”).


The Bank desires to employ Employee and Employee desires to accept such
employment on the terms set forth below.


In consideration of the mutual promises set forth below and other good and
valuable con­sideration, the receipt and sufficiency of which the parties
acknowledge, the Bank and Employee agree as follows:


1.           Employment.  The Bank employs Employee and Employee accepts
employment on the terms and conditions set forth in this Agreement.


2.           Nature Of Employment.  Employee shall serve as Executive Vice
President and Chief Credit Officer and shall have such responsibilities and
authority consistent with such position as may be reasonably assigned to him by
the Bank.  Employee shall also serve as Executive Vice President of Capital Bank
Corporation (“CBC” and, along with the Bank, sometimes collectively referred to
herein as the “Corporation”).  Employee shall devote his full time and attention
and best efforts to perform successfully his duties and advance the Bank’s and
CBC’s interests.  Employee shall abide by the Bank’s and CBC’s policies,
procedures, and practices as they may exist from time to time.


During this employment, Employee shall have no other employment of any nature
whatsoever without the prior consent of the Bank; provided, however, this
Agreement shall not prohibit Employee from personally owning and dealing in
stocks, bonds, securities, real estate, commodities or other investment
properties for his own benefit or those of his immediate family.


3.           Term.  Subject to the earlier termination provisions set forth in
Section 5, the original term of this Agreement shall be one (1) year commencing
as of the Effective Date.  Upon expiration of the original term or any renewal
term, the term shall be automatically renewed for an additional one (1) year
period unless, at least thirty (30) days prior to the renewal date, either party
gives notice of its intent not to continue the relationship.  During any renewal
term, the terms, conditions and provisions set forth in this Agreement shall
remain in effect unless modified in accordance with Section 13.


 
- 1 -

--------------------------------------------------------------------------------

 
4.           Compensation and Benefits.


(a)           Base Salary.  Employee’s annual base salary for all services
rendered shall be One Hundred Eighty Five Thousand and No/100 Dollars ($185,000)
(less any applicable taxes and withholdings), payable in accordance with the
Bank’s policies, procedures, and practices as they may exist from time to
time.  Employee’s salary periodically may be reviewed and adjusted at the Bank’s
discretion in accordance with the Bank’s policies, procedures and practices as
they may exist from time to time.


(b)           Incentive Plan.  Employee shall be eligible to participate in the
Bank’s Annual Incentive Plan in accordance with the applicable terms,
conditions, and eligibility requirements of that Plan, some of which are in the
plan administrator’s discretion, as they may exist from time to time.


(c)           Benefits.  Employee may participate in any medical insurance or
other employee benefit plans and programs which may be made available from time
to time to other Bank or CBC employees at Employee’s level; provided, however,
that Employee’s participation in such benefit plans and programs is subject to
the applicable terms, conditions, and eligibility requirements of those plans
and programs, some of which are within the plan administrator’s discretion, as
they may exist from time to time.


(d)           Car Allowance.  Employee shall receive a car allowance of Nine
Hundred and No/100 Dollars ($900.00) per month.


(e)           Expenses.  Employee shall be reimbursed by the Bank for any
reasonable and necessary business expenses incurred by Employee on behalf of the
Bank or in connection with Employee’s performance of his duties hereunder.  Such
reimbursement shall be in accordance with the Bank’s practices or policies as
they may exist from time to time.


(f)           Vacation.  Employee shall be entitled to vacation in accordance
with the Bank’s policies. Such vacation shall be taken in accordance with the
Bank’s policies and practices as they may exist from time to time.


5.            Termination of Employment and Post-Termination Compensation.


(a)           With Notice.  Either the Bank or Employee may terminate this
Agreement and the employment relationship created hereunder without cause at any
time by giving thirty (30) days’ written notice to the other party.


(b)           Cause Disability, or Death.  The Bank may terminate Employee’s
employment immediately for “Disability,” “Cause,” or in the event of Employee’s
death.  For purposes of this Agreement, Disability shall mean Employee’s mental
or physical inability to

 
- 2 -

--------------------------------------------------------------------------------

 
perform the essential functions of his duties satisfactorily for a period of one
hundred eighty (180) consecutive days or one hundred eighty (180) days within a
365-day period as determined by the Bank in its reasonable discretion and in
accordance with applicable law.  For purposes of this Agreement, “Cause” shall
mean: (i) any act of Employee involving dishonesty; (ii) any material violation
by Employee of any Bank or CBC rule, regulation, or policy; (iii) gross
negligence committed by Employee; (iv) material failure of Employee to perform
his duties hereunder; or (v) Employee’s breach of any of the express obligations
of this Agreement.


(c)           Post-Termination Compensation.


(i)           In the event of termination for Cause or prior to a Change in
Control, termination upon the expiration of the original or any renewal term of
this Agreement, the Bank’s obligation to compensate Employee ceases on the date
of termination except as to the amounts of salary due at that time.


(ii)           In the event of a termination for death or Disability, the Bank’s
obligation to compensate Employee ceases on the date of termination, except as
to any accrued compensation and any pro rata bonuses to which he may be entitled
as of the date of termination.  The Bank shall pay any such amounts to Employee
or Employee’s estate.


(iii)           If there has been no Change in Control and the Bank terminates
Employee’s employment without Cause or Employee terminates his employment for
Good Reason (as defined below), then Employee, upon his execution of an
enforceable general release in a form prepared by the Bank, shall be entitled to
(A) receive an amount equal to his then current annual base salary plus the
amount of bonus paid to Employee, if any, in the prior bonus year (less any
applicable taxes and withholdings), payable in substantially equal amounts over
a twelve (12) month period in accordance with the payroll schedule applicable to
Employee immediately prior to the termination of employment and beginning with
the first month after the date of termination of employment (for purposes of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), as
applicable, each installment payment shall be considered a separate payment);
and (B) for the period of time Employee receives payments pursuant to Section
5(c)(iii)(A), participate in all life insurance, health, accidental death and
dismemberment, and disability plans paid by the Bank for Employee in which
Employee participates immediately prior to the termination, provided that
Employee’s continued participation is possible under the applicable terms,
conditions and eligibility requirements of such plans and programs.  Employee’s
continued participation in such plans and programs shall be at no greater cost
to Employee than the cost he bore for such participation immediately prior to
termination.  If Employee’s participation in any such plan or program is barred,
the Bank shall arrange upon comparable terms, and at no greater cost to Employee
than the cost he bore for such plans and programs prior to termination, to
provide Employee with benefits substantially similar to, or greater than, those
which he is entitled to receive under any such plan or program.  Provided,
however,

 
- 3 -

--------------------------------------------------------------------------------

 
no installment payments or benefits shall be provided until the required general
release becomes effective.
 
For purposes of this Agreement, Good Reason shall mean the occurrence of any of
the following events or conditions without Employee’s prior written consent:
 
(A)           a change in Employee’s status, title, position, or
responsibilities (including reporting responsibilities) which represents a
material adverse change from his status, title, position, or responsibilities in
effect immediately prior thereto; the assignment to Employee of any duties or
responsibilities which are materially inconsistent with his status, title,
position or responsibilities; or any removal of Employee from or failure to
reappoint or re-elect him to any of such positions, status, or title (including
positions, titles, and responsibilities with any affiliate), except in
connection with the termination of his employment for Disability, Cause, or
death, or by Employee other than for Good Reason;


(B)           the Bank’s requiring Employee to be based at any place outside a
thirty (30) mile radius from its headquarters at 333 Fayetteville Street,
Raleigh, North Carolina, except for reasonably required travel on the Bank’s
business;


(C)           any material breach by the Bank of any express provision of this
Agreement.


6.           Non-Solicitation/Non-Compete.  Employee acknowledges that by virtue
of Employee’s employment with the Bank, Employee shall have access to and
control of confidential and proprietary information concerning the Corporation’s
and/or its affiliates’ business and that the Corporation’s business depends to a
considerable extent on the individual skills, efforts, and leadership of
Employee.  Additionally, Employee acknowledges that the covenants contained in
this Section 6: are reasonably necessary to protect the legitimate business
interests of the Corporation; are described with sufficient accuracy and
definiteness to enable him to understand the scope of the restrictions imposed
on him; and were disclosed to him prior to the commencement of his employment,
such employment being conditioned on his execution of an agreement containing
such terms.  Accordingly and in consideration of the Corporation’s commitments
to Employee under this Agreement, Employee expressly covenants and agrees that
Employee shall not, without the prior consent of the Bank, during his employment
and, subject to Section 6(c) below, for one (1) year following the cessation of
his employment regardless of the reason for the cessation,


(a)           on Employee’s own or another’s behalf, whether as an officer,
director, stockholder, partner, associate, owner, employee, consultant or
otherwise:


 
- 4 -

--------------------------------------------------------------------------------

 
(i)           within any city, metropolitan area or county in which the
Corporation does business or is located, engage in any business activity (or
assist others to engage in any business activity) that directly competes with
the  Corporation;

(ii)           solicit or do business that is the same, similar to, or otherwise
in competition with the business engaged in by the Corporation from or with
persons or entities who are customers of the Corporation, who were customers of
the Corporation at any time during the last year of Employee’s employment with
the Bank, or to whom the Corporation made proposals for business at any time
during the last year of Employee’s employment with the Bank; or


(iii)           employ, offer employment to, or otherwise solicit for
employment, any employee or other person who is then currently an employee of
the Corporation or who was employed by the Corporation during the last year of
Employee’s employment with the Bank.
 
(b)           within any city, metropolitan area or county in which the
Corporation does business or is located, be employed or otherwise engaged by any
entity that engages in the same, similar or otherwise competitive business as
the Corporation, to provide the same or similar services that Employee provided
to the Corporation.


(c)           (i) If (A) the Bank terminates Employee’s employment without Cause
or Employee terminates his employment for Good Reason and (B) Employee waives in
writing his right to receive payments pursuant to Section 5(c)(iii) hereof, the
non-competition and non-solicitation restrictions contained in this Section 6
shall terminate on the later of (A) the cessation of Employee’s employment with
the Bank or (B) the Bank’s receipt of Employee’s waiver described in this
Section 6(c)(i).  (ii) In the event that Employee’s employment terminates under
any of the circumstances described in Section 8(b) (“Change in Control
Termination”), the non-competition and non-solicitation restrictions contained
in this Section 6 shall terminate six (6) months following cessation of
Employee’s employment with the Bank.


7.           Proprietary Information And Property.  Employee shall not, at any
time during or following employment with the Bank, disclose or use, except in
the course of his employment with the Bank or as may be required by law, any
confidential or proprietary information of the Bank or CBC received by Employee
while employed hereunder, whether such information is in Employee’s memory or
embodied in writing or other physical form.


Confidential or proprietary information is information which is not generally
available to the general public, or Bank’s or CBC’s competitors, or
ascertainable through common sense or general business knowledge; including, but
not limited to data, compilations, methods, financial data, financial plans,
business plans, product plans, lists of actual or potential customers, and
marketing information regarding executives and employees.


 
- 5 -

--------------------------------------------------------------------------------

 
All records, files or other objects maintained by or under the control, custody
or possession of the Bank, CBC, or their agents in their capacity as agents
shall be and remain the Bank’s or CBC’s property respectively.  Upon termination
of his employment or upon the Bank’s or CBC’s earlier request, Employee shall
return to the Bank all property (including, but not limited to, credit cards,
keys, company car, cell phones, computer hardware and software, records, files,
manuals and other documents in whatever form they exist, whether electronic,
hard copy or otherwise and all copies, notes or summaries thereof) which he
received in connection with his employment.  At the Bank’s request, Employee
shall bring current all such records, files or documents before returning them.


Upon notice of cessation of his employment with the Bank, Employee shall fully
cooperate with the Bank in winding up his pending work and transferring his work
to those individuals designated by the Bank.


8.           Change in Control.


(a)           Definition.  For purposes of this Agreement, “Change in Control”
shall mean any of the following:


(i)           Any “person” (as such term is used in Section 13(d)(3) or 14(d)(2)
of the Securities Exchange Act of 1934, as amended (the “Act”)) acquiring
“beneficial ownership” (as such term is used in Rule 13d-3 under the Act),
directly or indirectly, of securities of CBC, the parent holding company of the
Bank, representing fifty percent (50%) or more of the combined voting power of
CBC’s then outstanding voting securities (the “Voting Power”), but excluding for
this purpose an acquisition by CBC or an “affiliate” (as defined in Rule 12b-2
under the Act) or by an employee benefit plan of CBC or of an affiliate.
 
(ii)           The individuals who constitute the Board of Directors of CBC
(“Board”) on the effective date hereof or their successors duly appointed in the
ordinary course (collectively, the “Incumbent Directors”) cease to constitute at
least a majority of the Board in any twelve (12) month period.  Any director
whose nomination is approved by a majority of the Incumbent Directors shall be
considered an Incumbent Director; provided, however, that no Director whose
initial assumption of office is in connection with an actual or threatened
election contest relating to the election of the directors of CBC shall be
considered an Incumbent Director.


(iii)           The shareholders of CBC approve a reorganization, share
exchange, merger or consolidation related to CBC or the Bank following which the
owners of the Voting Power of CBC immediately prior to the closing of such
transaction do not beneficially own, directly or indirectly, more than fifty
percent (50%) of the Voting Power of CBC.


 
- 6 -

--------------------------------------------------------------------------------

 
(iv)           The shareholders of the Bank approve a complete liquidation or
dissolution of the Bank, or a sale or other disposition of all or substantially
all of the capital stock or assets of the Bank, but excluding for this purpose
any sale or disposition of all or substantially all of the capital stock or
assets of the Bank to an “affiliate” (as defined in Rule 12b-2 under the Act) of
CBC.
 
Change in Control shall not include a transaction, or series of transactions,
whereby CBC or the Bank becomes a subsidiary of a holding company if the
shareholders of the holding company are substantially the same as the
shareholders of CBC prior to such transaction or series of series of
transactions.
 
(b)           Change in Control Termination.  After the occurrence of a Change
in Control, Employee shall be entitled to receive payments and benefits pursuant
to this Agreement in the following circumstances:
 
(i)           if within the period beginning ninety (90) days prior to and
ending three (3) years after the occurrence of a Change in Control, the Bank
terminates Employee’s employment for any reason other than Cause, Disability, or
death; or
 
(ii)           if within three (3) years after the occurrence of a Change in
Control, Employee terminates his employment with the Bank for “Good Reason.” For
purposes of this Section 8(b), “Good Reason” shall include the failure of CBC to
obtain an agreement, satisfactory to Employee, from any successor or assign of
CBC to assume and agree to perform this Agreement.


(c)           Change in Control Benefits.  In the event that Employee’s
employment with the Bank terminates under any of the circumstances described
above in this Section 8 at any time, Employee shall be entitled to receive all
accrued compensation and any pro rata bonuses to which he may be entitled and
which Employee may have earned up to the date of termination and, upon
Employee’s execution of an enforceable general release in a form prepared by the
Bank, severance payments and benefits according to the following schedule and
terms:


(i)           a severance payment equal to:  2.99 times the amount of Employee’s
then current annual base salary plus the amount of bonus paid to Employee, if
any, in the prior bonus year (less any applicable taxes and withholdings), in
the event the termination occurs no later than twelve (12) months after the
occurrence of a Change in Control; 2.0 times the amount of Employee’s then
current annual base salary plus the amount of bonus paid to Employee, if any, in
the prior bonus year (less any applicable taxes and withholdings), in the event
the termination occurs more than twelve (12) months but within (up to and
including) twenty-four (24) months after the occurrence of a Change in Control;
or 1.0 times the amount of Employee’s then current annual base salary plus the
amount of bonus paid to Employee, if any, in the prior bonus year (less any
applicable taxes and withholdings), in the event the termination occurs more
than

 
- 7 -

--------------------------------------------------------------------------------

 
twenty-four (24) months but within (up to and including) thirty-six (36) months
after the occurrence of a Change in Control.  The severance payment shall be
paid in substantially equal monthly installments without interest, over a period
of thirty-six (36), twenty-four (24), or twelve (12) months, respectively, in
accordance with the payroll schedule applicable to Employee immediately prior to
the termination of employment and beginning with the first month after the date
of termination of employment (for purposes of Section 409A of the Code, as
applicable, each installment payment shall be considered a separate payment);
and


(ii)           a cash payment in an amount equal to the premiums that Employee
would pay in order to secure COBRA continuation coverage for health insurance
under the Bank’s medical plan and for the premiums Employee would pay for life
insurance, accidental death and dismemberment and disability insurance to
continue such insurance during the applicable severance periods following
termination of employment (irrespective of whether COBRA otherwise would
terminate prior to expiration of any such severance period) (“Premium Payment”);
and the additional federal, state, and local income and other taxes that will
result from the Premium Payment (the “Premium Tax Gross-up”).  This Premium
Payment and the Premium Tax Gross-up shall be paid in a single lump-sum cash
payment, less any applicable taxes and withholdings, within thirty (30) days
after the date of termination of employment.


Provided, however, no installment payments or other cash payment shall be
provided until the required general release becomes effective.


(d)           Limitation on Payments.  To the extent that any of the payments
and benefits provided for under this Agreement or otherwise payable to Employee
constitute “parachute payments” within the meaning of Section 280G of the Code,
and but for this Section 8 would be subject to the excise tax imposed by Section
4999 of the Code, the Bank shall reduce the aggregate amount of such payments
and benefits such that the present value of such payment of benefits and any
other “parachute payments” amounts (as determined under the Code and the
applicable regulations) is equal to 2.99 times Employee’s “base amount” as
defined in Section 280G(b)(3) of the Code.


9.           Survival.  The terms and conditions of Sections 6 and 7 shall
survive termination of this Agreement and/or Employee’s employment and shall not
be affected by any change or modification of this Agreement unless specific
reference is made to such sections.


10.           Remedies.  Employee agrees that his breach or threatened violation
of Sections 6 and 7 will result in immediate and irreparable harm to the Bank or
CBC for which legal remedies would be inadequate.  Therefore, in addition to any
legal or other relief to which the Bank or CBC may be entitled, (a) the Bank or
CBC may seek legal and equitable relief, including but not limited to,
preliminary and permanent injunctive relief, (b) the Bank will be released of
its obligations under this Agreement to make any payments to Employee, including
but not limited to, those

 
- 8 -

--------------------------------------------------------------------------------

 
payable pursuant to Sections 5 and/or 8, and (c) Employee will indemnify the
Bank or CBC for all expenses, including attorneys’ fees, in seeking to enforce
those Sections.
 
11.           Delayed Distribution to Key Employees.  If the Bank determines in
accordance with Sections 409A and 416(i) of the Code and the regulations
promulgated thereunder, in the Bank’s sole discretion, that Employee is a Key
Employee of the Bank on the date his employment with the Bank terminates and
that a delay in benefits provided under this Agreement is necessary to comply
with Code Section 409A(a)(2)(B)(i), then any severance payments and any
continuation of benefits or reimbursement of benefit costs provided by this
Agreement shall be delayed for a period of six (6) months following Employee’s
termination date (the “409A Delay Period”).  In such event, any severance
payments and the cost of any continuation of benefits provided under this
Agreement that would otherwise be due and payable to Employee during the 409A
Delay Period shall be paid to Employee in a lump sum cash amount in the month
following the end of the 409A Delay Period.  For purposes of this Section 11,
“Key Employee” shall mean an employee who, on an Identification Date
(“Identification Date” shall mean each December 31) is a key employee as defined
in Section 416(i) of the Code without regard to paragraph (5) thereof.  If
Employee is identified as a Key Employee on an Identification Date, then
Employee shall be considered a Key Employee for purposes of this Agreement
during the period beginning on the first April 1 following the Identification
Date and ending on the following March 31.


12.           Waiver Of Breach.  The Bank’s or Employee’s waiver of any breach
of a provision of this Agreement shall not waive any subsequent breach by the
other party.


 
- 9 -

--------------------------------------------------------------------------------

 
13.           Entire Agreement.  This Agreement: (i) supersedes all other
understandings and agreements, oral or written, between the parties with respect
to the subject matter of this Agreement; and (ii) constitutes the sole agreement
between the parties with respect to this subject matter.  Each party
acknowledges that: (i) no representations, inducements, promises or agreements,
oral or written, have been made by any party or by anyone acting on behalf of
any party, which are not embodied in this Agreement; and (ii) no agreement,
statement or promise not contained in this Agreement shall be valid.  No change
or modification of this Agreement shall be valid or binding upon the parties
unless such change or modification is in writing and is signed by the parties.


14.           Severability.  If a court of competent jurisdiction holds that any
provision or sub­part thereof contained in this Agreement is invalid, illegal or
unenforceable, that invalidity, illegality or unenforceability shall not affect
any other provision in this Agreement.  Additionally, if any of the provisions,
clauses or phrases set forth in Section 6 or 7 of this Agreement are held
unenforceable by a court of competent jurisdiction, then the parties desire that
such provision, clause or phrase be “blue-penciled” or rewritten by the court to
the extent necessary to render it enforceable.


15.           Parties Bound.  The terms, provisions, covenants and agreements
contained in this Agreement shall apply to, be binding upon and inure to the
benefit of the Bank’s successors and assigns.  The Bank, at its discretion, may
assign this Agreement.  Employee may not assign this Agreement without the
Bank’s prior written consent.


16.           Governing Law.  This Agreement and the employment relationship
created by it shall be governed by North Carolina law.  The parties hereby
consent to exclusive jurisdiction in North Carolina for the purpose of any
litigation relating to this Agreement and agree that any litigation by or
involving them relating to this Agreement shall be conducted in the court of
Wake County or the federal court of the United States for the Eastern District
of North Carolina.


 
- 10 -

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have entered into this Agreement on the day and
year written below.



 
EMPLOYEE
                           
By:  /s/ Mark Redmond
 
September 17, 2008
   
Mark Redmond
 
Date
                                 
CAPITAL BANK
                           
By:  /s/ B. Grant Yarber
 
September 17, 2008
   
B. Grant Yarber
 
Date
                                 
CAPITAL BANK CORPORATION
                           
By:  /s/ B. Grant Yarber
 
September 17, 2008
   
B. Grant Yarber
 
Date
 



 
- 11 -

--------------------------------------------------------------------------------

 